Citation Nr: 1419932	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  12-05 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to July 1983. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In June 2012, the Veteran testified at a Travel Board hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with the claims file.


FINDINGS OF FACT

The evidence of record indicates that the Veteran's tinnitus at least as likely as not onset in service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran asserts that he currently suffers from tinnitus that was incurred in service.  Specifically, he reported military noise exposure due to artillery noise, helicopters and tanks.  In statements and at hearings, the Veteran asserted that that he initially experienced ringing in his ears in service, and it continued throughout the years.  However, he was unaware of what tinnitus was or what caused it, and initially believed the ringing in his ears would eventually go away.   

After a careful review of the claims folder, the Board finds that the competent and credible evidence of record establishes that the Veteran's tinnitus as likely as not onset in service.  Although the Veteran's claim appears to have been denied primarily on the basis of the opinion of the May 2010 VA examiner, who opined against a nexus between service and current tinnitus.

However, the Veteran is competent to state that his tinnitus began during service, because tinnitus is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Tinnitus is, by definition, "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1914 (30th ed. 2003).  Because tinnitus is "subjective," its existence is generally determined by whether or not the veteran claims to experience it.  Accordingly, lay testimony is competent to establish the presence and onset of tinnitus.  Charles, supra; Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses). 

Here, although there was no documentation of tinnitus in service, the Veteran is competent to testify that he first experienced tinnitus during service.  Moreover, the Board finds the Veteran's lay assertions that his tinnitus began during service to be credible; in particular, his statements of believing that the ringing in his ears that he experienced in service did not represent a disability, but rather symptoms that would eventually subside and as such required no medical treatment.  

The mandate to accord the benefit of the doubt is triggered when the evidence has reached a stage of balance.  In this matter, the Board is of the opinion that this point has been attained, based on the Veteran's competent and credible report of tinnitus beginning in service and since service.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  Accordingly, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is granted.




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


